DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/7/2020 was considered and placed on the file of record by the examiner.
 
	
Election/Restrictions
Applicant’s election without traverse of claims 1-24 in the reply filed on 4/19/2021 is acknowledged.
Claims 25-27 are withdrawn. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13-15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2019/0213746) in view of Tsai et al. (US 2019/0318494).

Regarding claim 1, Azuma teaches a system, comprising: optical flow acceleration circuitry configured to: determine a first optical flow associated with input images, the first optical flow being determined using a first disparity search technique (see claim 1, para. 0066-0069, 0077, 0082, 0105-0107, where Azuma discusses different disparity calculations to obtain optical flow values); 
determine a second optical flow associated with the input images, the second optical flow being determined using a second disparity search technique that is different from the first disparity search technique (see claim 1, para. 0066-0069, 0077, 0082, 0105-0107, where Azuma discusses different disparity calculations to obtain optical flow values).
(see figure 6, figure 7, para. 0023, where Tsai discusses combining optical flow image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma with Tsai to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma, while the teaching of Tsai continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of combining calculated optical flows from different regions or perspectives to properly detect motion in image data.  The Azuma and Tsai systems perform optical flow calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 13, Tsai teaches wherein the processor is further configured to use the generated third optical flow in at least one of object detection, tracking structure from motion (SFM) (see para. 0106-0107, where Tsai discusses using disparity map to perform object detection).
The same motivation of claim 1 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma with Tsai to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  

Regarding claim 14, Tsai teaches wherein the optical flow acceleration circuitry is further configured to perform the first disparity search and the second disparity search based on a Semi-Global Matching (SGM) algorithm (see para. 0018, 0051, where Tsai discusses a Semi-Global Matching (SGM) algorithm implemented using dynamic programming to reduce redundant computations).
The same motivation of claim 1 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma with Tsai to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  

Regarding claim 15, Tsai teaches wherein a number of passes of the SGM algorithm is configurable (see para. 0018, 0051, where Tsai discusses a Semi-Global Matching (SGM) algorithm implemented using dynamic programming to reduce redundant computations). 
The same motivation of claim 1 is applied to claim 15.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Claim 24 is rejected as applied to claim 1 as pertaining to a corresponding method.


s 2-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2019/0213746) in view of Tsai et al. (US 2019/0318494) in view of Amano et al. (US 2019/0012798).

 Regarding claim 2, Azuma teaches wherein the second disparity search technique is independent of camera position information (see para. 0080, 0084, 0086, where Azuma discusses Semi-Global Matching technique independent of camera position). Azuma and Tsai do not expressly teach where the first disparity search technique is dependent on camera position information.  However, Amano teaches the first disparity search technique is dependent on camera position information (see figure 6, figure 7, para. 0084-0085, 0090, where Amano discusses calculating disparity values based on camera position).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Amano to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account camera position using the distance between cameras.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Amano continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the distance between cameras to properly detect motion in image data.  The Azuma, Tsai, and Amano systems perform optical flow calculation, therefore one of ordinary skill in 

Regarding claim 3, Azuma teaches the second disparity search technique includes searching in a rectangular area in respective input images (see para. 0242, where Azuma discusses rectangular comparison regions).  Azuma and Tsai do not expressly teach wherein the first disparity search technique includes searching along epipolar lines in respective input images.  However, Amano teaches wherein the first disparity search technique includes searching along epipolar lines in respective input images (see para. 0090, where Amano discusses disparity search on the epipolar line).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Amano to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account the epipolar variations between images captured from different cameras.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Amano continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating epipolar line differences in images to determine optical flows.  The Azuma, Tsai, and Amano systems perform optical flow calculation, therefore one of ordinary skill in the 

Regarding claim 4, Azuma teaches wherein the optical flow circuitry is further configured to determine the first optical flow and the second optical flow using a same core regularizer technique for smoothing pixel matching costs (see para. 0080, 0084, 0086, where Azuma discusses Semi-Global Matching using a cost calculation).
The same motivation of claim 3 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Amano to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  

Regarding claim 5, Azuma teaches wherein the core regularizer technique is based on Semi-Global Matching (SGM) (see para. 0080, 0084, 0086, where Azuma discusses Semi-Global Matching).
The same motivation of claim 3 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Amano to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  

Regarding claim 8, Azuma and Tsai do not expressly teach wherein the optical flow accelerator circuitry is further configured to determine a stereo disparity map associated with the input images. (see figure 6, para. 0081-0083, where Amano discusses stereo images used to calculate a disparity value).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Amano to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect object motion in image data by calculating the distance between stereo images to locate objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Amano continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the distance between stereo to locate objects and their motion.  The Azuma, Tsai, and Amano systems perform optical flow calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2019/0213746) in view of Tsai et al. (US 2019/0318494) in view of Garud et al. (US 2017/0161565).

Regarding claim 6, Azuma and Tsai do not expressly teach wherein the optical flow circuitry and the at least one processor are formed as a system-on-a-chip (SoC).  However, Garud teaches wherein the optical flow circuitry and the at least one processor are formed as a system-on-a-chip (SoC) (see figure 10A, para. 0108, where Garud discusses optical flow circuitry in a system on a chip).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Garud to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Garud continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of combining calculated optical flows from different regions or perspectives to properly detect motion in image data.  The Azuma, Tsai, and Garud systems perform optical flow calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
s 7, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2019/0213746) in view of Tsai et al. (US 2019/0318494) in view of Wilson et al.  (US 2020/0074642).

Regarding claim 7, Azuma and Tsai do not expressly teach wherein the processor is configured to generate the third optical flow by selectively combining background in the input images using the first optical flow and foreground in the input images using the second optical flow.  However, Wilson teaches wherein the processor is configured to generate the third optical flow by selectively combining background in the input images using the first optical flow and foreground in the input images using the second optical flow (see figure 7, para. 0051, where Wilson discusses optical flow to form a segmented image with foreground and background regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Wilson to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Wilson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of combining calculated optical flows from different regions or perspectives to properly detect motion in image data.  The Azuma, Tsai, and Wilson systems perform optical flow 

Regarding claim 12, Azuma and Tsai do not expressly teach wherein the input images are images output by a graphics processing unit (GPU). However, Wilson teaches wherein the input images are images output by a graphics processing unit (GPU) (see para. 0054, where Wilson discusses graphics processing units).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Wilson to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Wilson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of combining calculated optical flows from different regions or perspectives to properly detect motion in image data.  The Azuma, Tsai, and Wilson systems perform optical flow calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in 

Regarding claim 18, Azuma and Tsai do not expressly teach wherein the processor is configured to initiate the optical flow accelerator circuitry for each of a plurality of regions of interest (ROI) in an input image.  However, Wilson teaches wherein the processor is configured to initiate the optical flow accelerator circuitry for each of a plurality of regions of interest (ROI) in an input image (see figure 7, where Wilson discusses generating optical flow maps for every region in images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Wilson to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Wilson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of combining calculated optical flows from different regions or perspectives to properly detect motion in image data.  The Azuma, Tsai, and Wilson systems perform optical flow calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in 

Regarding claim 19, Azuma and Tsai do not expressly teach wherein the processor is configured to initiate the optical flow accelerator circuitry for each of a plurality of subframes of an input frame. However, Wilson teaches wherein the processor is configured to initiate the optical flow accelerator circuitry for each of a plurality of subframes of an input frame (see figure 10A-10C, where Wilson discusses multiple subregions of images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Wilson to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Wilson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of combining calculated optical flows from different regions or perspectives to properly detect motion in image data.  The Azuma, Tsai, and Wilson systems perform optical flow calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in .

s 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2019/0213746) in view of Tsai et al. (US 2019/0318494) in view of Wang et al. (US 5,557,684).

Regarding claim 9, Azuma and Tsai do not expressly teach wherein the second disparity search technique includes searching in a rectangular area, and wherein the second disparity search technique further includes searching respective layers of a Gaussian Pyramid of each of said input images.  However, Wang teaches wherein the second disparity search technique includes searching in a rectangular area, and wherein the second disparity search technique further includes searching respective layers of a Gaussian Pyramid of each of said input images (see figure 6A, col. 6 line 58 - col. 7 line 11, where Wang discusses using rectangular blocks to perform pixel movement detection).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Wang to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Wang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of combining calculated optical flows from different regions or perspectives to properly detect motion in image data.  The Azuma, Tsai, and Wang systems perform optical flow 

Regarding claim 10, Wang teaches wherein the optical flow circuitry is further configured to use a motion vector hint in the second disparity search technique (see figure 6A, col. 6 line 58 - col. 7 line 11, where Wang discusses using rectangular blocks to perform pixel movement detection).
The same motivation of claim 9 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Wang to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  

11 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2019/0213746) in view of Tsai et al. (US 2019/0318494) in view of Smirnov et al. (US 2017/0178353).

Regarding claim 11, Azuma and Tsai do not expressly teach wherein disparity measurements for the first disparity search technique are based on one dimensional disparities measured along epipolar lines and disparity measurements for the second disparity search technique are based upon two dimensional disparities based upon a cost volume generated by the optical flow acceleration circuitry, each element in the generated cost volume being a disparity in two dimensional space.   However, Smirnov teaches wherein disparity measurements for the first disparity search technique are based on one dimensional disparities measured along epipolar lines and disparity measurements for the second disparity search technique are based upon two dimensional disparities based upon a cost volume generated by the optical flow acceleration circuitry, each element in the generated cost volume being a disparity in two dimensional space (see para. 0035-0036, where Smirnov discusses stereoscopic pair of images, every object point in one image has a corresponding epipolar line in the other image and calculating a cost volume between the two dimensional images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Smirnov to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known .



s 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2019/0213746) in view of Tsai et al. (US 2019/0318494) in view of Xu et al. (US 2018/0293454).

Regarding claim 16, Azuma and Tsai do not expressly teach wherein a first smoothing penalty term and a second smoothing penalty term used in calculating path costs in the SGM algorithm are configurable.  However, Xu teaches wherein a first smoothing penalty term and a second smoothing penalty term used in calculating path costs in the SGM algorithm are configurable (see figure 3, figure 6, para. 0023-0024, where Xu discusses calculating the path costs in a SGM algorithm).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Xu to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Xu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of combining calculated optical flows from different regions or perspectives to properly detect motion in image data.  The Azuma, Tsai, and Xu systems perform optical flow calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at 

Regarding claim 17, Azuma and Tsai do not expressly teach wherein the optical flow accelerator is configured for at least one of: enabling and disabling equiangular subpixel refinement; supporting a subframe mode to reduce output latency; supporting enabling and disabling cost map output; supporting enabling and disabling diagonal path in path cost aggregations according to the SGM algorithm. However, Xu teaches wherein the optical flow accelerator is configured for at least one of: enabling and disabling equiangular subpixel refinement; supporting a subframe mode to reduce output latency; supporting enabling and disabling cost map output; supporting enabling and disabling diagonal path in path cost aggregations according to the SGM algorithm (see figure 3, figure 6, para. 0023-0024, where Xu discusses calculating the path costs in a SGM algorithm).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Xu to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Xu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result .



s 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2019/0213746) in view of Tsai et al. (US 2019/0318494) in view of Ren et al. (US 2013/0083994).

Regarding claim 20, Azuma and Tsai do not expressly teach wherein the optical flow circuitry is further configured to access an off-chip memory during said first disparity search or said second disparity search, the off-chip memory including intermediate buffers to store intermediate results from previous disparity search pass and history buffer for storing path costs for preceding pixels.  However, Ren teaches wherein the optical flow circuitry is further configured to access an off-chip memory during said first disparity search or said second disparity search, the off-chip memory including intermediate buffers to store intermediate results from previous disparity search pass and history buffer for storing path costs for preceding pixels (see para. 0014, where Ren discusses indexes to the previous pixel along aggregation path).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Ren to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Azuma and Tsai, while the teaching of Ren continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and 

Regarding claim 21, Azuma and Tsai do not expressly teach wherein the optical flow circuitry includes a configurable quality versus performance bias parameter to variably control a size of motion vector and/or disparity map output granularity, wherein the variable control is based upon a configurable grid size used in the second disparity search.   However, Ren teaches wherein the optical flow circuitry includes a configurable quality versus performance bias parameter to variably control a size of motion vector and/or disparity map output granularity, wherein the variable control is based upon a configurable grid size used in the second disparity search (see para. 0030, where Ren discusses grid tile used in the disparity search).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Ren to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Azuma and Tsai in this manner in order to improve detect motion in image data by taking into account different types of optical flow calculations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental 

Regarding claim 22, Ren teaches wherein the configurable grid size controls a selection of pixels to be processed in the input images (see para. 0030, where Ren discusses grid tile used in the disparity search).
The same motivation of claim 21 is applied to claim 22.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Ren to derive at the invention of claim 22.  The result would have been expected, routine, and predictable in order to perform optical flow calculation.  

Regarding claim 23, Ren teaches wherein the grid size is configurable independently in the x-direction and the y-direction (see para. 0030, where Ren discusses grid tile and four directions used in the disparity calculation).
The same motivation of claim 21 is applied to claim 23.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Azuma and Tsai with Ren to derive 



Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663